Exhibit 10.7

 

AMENDED AND RESTATED

 

MANAGEMENT, SERVICE & MARKETING SUPPORT AGREEMENT

 

BY AND BETWEEN

 

COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC

 

COLUMBIA MANAGEMENT INVESTMENT SERVICES CORP.

 

AND

 

RIVERSOURCE LIFE INSURANCE COMPANY

 

This Amended and Restated Management, Service & Marketing Support Agreement (the
“Agreement”) is made and entered into as of January 1, 2011, by and between
Columbia Management Investment Advisers, LLC (“CMIA”), a Minnesota limited
liability company, Columbia Management Investment Services Corp. (“CMISC”), a
Minnesota corporation, and RiverSource Life Insurance Company (“RSLIC”), a
Minnesota corporation.

 

WHEREAS, on January 1, 2007, RiverSource Investments, LLC (now known as CMIA),
RiverSource Service Corporation (now known as CMISC) and RiverSource Life
Insurance Company (collectively, the “Original Signatories”) entered into the
original version of this Amended and Restated Management, Service & Marketing
Support Agreement (such original version, the “Original Version”); and

 

WHEREAS, subsequent to January 1, 2007, and prior to the execution of this
Agreement, the names of some of the Original Signatories changed, with
RiverSource Investments, LLC having become known as Columbia Management
Investment Advisers, LLC, and RiverSource Service Corporation having become
known as Columbia Management Investment Services Corp.; and

 

WHEREAS, CMIA, CMISC and RSLIC now desire to amend the Original Version and to
restate their entire agreement with respect to the subject matter hereof in this
Amended and Restated Management, Service & Marketing Support Agreement; and

 

WHEREAS, RiverSource Variable Series Trust (the “Registrant”), on behalf of all
funds underlying the Registrant except RiverSource Variable Portfolio — Core
Equity Fund (collectively, the “Underlying Funds”), has contracted with (1) CMIA
to provide investment management and related services to the Underlying Funds
and (2) CMISC to provide transfer agency and shareholder services to contract
owners and policy holders of the variable contracts with subaccounts investing
in the Underlying Funds; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Registrant, on behalf of RiverSource Variable Portfolio — Core
Equity Fund (“VP Core Equity Fund”), has contracted with CMIA to provide
investment management and related services to VP Core Equity Fund and transfer
agency and shareholder services to contract owners and policy holders of the
variable contracts with subaccounts investing in VP Core Equity Fund; and

 

WHEREAS, the Underlying Funds and VP Core Equity Fund (collectively, the
“Funds”) are made available primarily as investment options underlying variable
annuity and variable life insurance contracts offered by RSLIC and its
subsidiaries; and

 

WHEREAS, CMISC desires that RSLIC provide certain services in connection with
the servicing of contract owners and policy holders who own Funds through the
variable contracts offered by RSLIC; and

 

WHEREAS, CMIA desires that RSLIC provide certain services in connection with the
servicing of contract owners and policy holders who own Funds, other than VP
Core Equity Fund, and further desires to pay from its own resources financial
support to RSLIC to help promote, and support the offer, sale, and servicing of
shares of Funds (other than VP Core Equity Fund) offered through some or all of
RSLIC’s variable contracts and, with respect to VP Core Equity Fund, CMIA
desires that RSLIC provide certain services in connection with the servicing of
contract owners and policy holders who own VP Core Equity Fund through the
variable contracts offered by RSLIC.

 

NOW, THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

 

Duties of RiverSource Life Insurance Company

 

Section 1.01.         With respect to shareholder servicing, RSLIC will provide
the following services:

 

(1)           Subaccount Transactions.  Upon the request of a contract owner or
policy holder, purchases, redemptions, exchanges and transfers of units
representing interests in Fund shares (“units”), and other permissible legal
actions, with respect to units, shall be processed in a timely fashion, in
accordance with the terms of the variable contract and related prospectus.

 

(2)           Communication with Transfer Agent.  RSLIC will process contract
owner and policy holder requests with respect to units and communicate with the
transfer agent net transactions in shares for the Funds.

 

(3)           Lost or Stolen Checks.  RSLIC will replace lost or stolen checks
issued to contract owners and policy holders upon receipt of proper
notification.

 

(4)           Valuation Adjustments (as-of-costs) to Unit Value.  RSLIC will
calculate and process valuation adjustments for contract owners and policy
holders.

 

2

--------------------------------------------------------------------------------


 

(5)           Contract Owner List Maintenance.  RSLIC shall maintain all
contract owner and policy holder accounts, which shall contain all required tax,
legal and regulatory information; shall prepare shareholder mailing lists; shall
cause to be delivered all required prospectuses, annual reports, semiannual
reports, statements of additional information (upon request), proxies and other
communications.

 

(6)           Contract Owner Reporting; Statements and Confirmations.  RSLIC
shall confirm each transaction either at the time of the transaction or through
periodic reports as may be legally permitted.

 

(7)           Compliance Controls and Support.  RSLIC will provide adequate
oversight of applicable rules and regulations affecting the units and the
variable contracts.

 

Section 1.02.         With respect to the promotion and support of the offer,
sale, and servicing of Underlying Fund shares, RSLIC will provide the following
services:

 

(1)           Provide general fund management services including development,
pricing and marketing.

 

(2)           Permit marketing and/or educational personnel to meet with RSLIC’s
registered representatives and/or other applicable personnel for the purpose of
informing and explaining the features and characteristics of the Underlying
Funds and the benefits and risks of investments in the Underlying Funds.

 

(3)           Permit marketing and educational materials regarding the
Underlying Funds to RSLIC’s registered representatives and/or other applicable
personnel.

 

(4)           Regularly include information about the Underlying Funds in
internal sales communications for RSLIC’s registered representatives and/or
other applicable personnel.

 

(5)           Assign registered representatives to each Underlying Fund
shareholder account in RSLIC’s records and reassign such account should a
registered representative assigned to such account leave RSLIC’s firm.

 

(6)           List all Underlying Funds on RSLIC’s product list and provide
adequate opportunities to provide information to RSLIC for its conducting of due
diligence on the Underlying Funds for their inclusion in any of RSLIC’s
“approved” or “preferred” (or similar) lists of investment vehicles.

 

(7)           Permit participation in marketing and educational events for
RSLIC’s registered representatives and/or other applicable personnel regarding
the Underlying Funds.

 

(8)           Perform other marketing support, educational services and
activities and shareholder servicing activities, as determined by RSLIC either
in its sole discretion or in consultation with CMIA.

 

Section 1.03.         Ownership and Confidentiality of Records.

 

3

--------------------------------------------------------------------------------


 

(1)           The parties agree that all records prepared or maintained by them
relating to the services to be performed by them under the terms of this
Agreement are the property of the Funds and may be inspected by the Funds or any
person retained by the Funds at reasonable times.  The Funds and the parties
agree to protect the confidentiality of those records.

 

(2)           Regulation S-P.

 

(a)           In accordance with Regulation S-P of the Securities and Exchange
Commission, “Nonpublic Personal Information” includes (i) all personally
identifiable financial information; (ii) any list, description, or other
grouping of consumers (and publicly available information pertaining to them)
that is derived using any personally identifiable financial information that is
not publicly available information; and (iii) any information derived therefrom.

 

(b)           The parties must not use or disclose Nonpublic Personal
Information for any purpose other than to carry out the purpose for which
Nonpublic Personal Information was provided to them as set forth in this
Agreement, and agree to cause the parties and their employees, agents,
representatives, or any other party to whom they may provide access to or
disclose Nonpublic Personal Information to limit the use and disclosure of
Nonpublic Personal Information to that purpose.

 

(c)           The parties agree to implement appropriate measures designed to
ensure the security and confidentiality of Nonpublic Personal Information, to
protect such information against any anticipated threats or hazards to the
security or integrity of such information, and to protect against unauthorized
access to, or use of, Nonpublic Personal Information that could result in
substantial harm or inconvenience to any contract owner or policy holder; the
parties further agree to cause all their agents, representatives,
subcontractors, or any other party to whom they may provide access to, or
disclose, Nonpublic Personal Information to implement appropriate measures
designed to meet the objectives set forth in this paragraph.

 

(d)           With respect only to the provisions of this Section 1.03(2), the
parties agree to indemnify and hold harmless the Funds, and any officer or
director of the Funds, against losses, claims, damages, expenses, or liabilities
to which the Funds, or any officer or director of the Funds, may become subject
as the result of (i) a material breach of the provisions of this section of the
Agreement or (ii) any acts or omissions of the parties, or of any of their
officers, directors, employees, or agents, that are not substantially in
accordance with this Agreement, including, but not limited to, any violation of
any federal statute or regulation.  Notwithstanding the foregoing, no party will
be entitled to indemnification pursuant to this Section 1.03(2)(d) if such loss,
claim, damage, expense, or liability is due

 

4

--------------------------------------------------------------------------------


 

to the willful misfeasance, bad faith, gross negligence, or reckless disregard
of duty by the party seeking indemnification.

 

Section 1.04.         With respect to all duties and responsibilities of the
parties hereunder, each party may provide any or all such services directly, or
it may contract with one of its affiliates for the provision of such services,
but in such event, each party will remain responsible for the delivery of all
services in accordance with the terms of this Agreement.

 

Section 1.05.         Each party will be responsible for maintaining all
required records, memoranda, instructions or authorizations relating to the
services it performs under this Agreement.  Each party will provide copies of or
access to such records, memoranda, instructions or authorizations to the other
party as requested.

 

Section 1.06.         Each party will furnish the other party, or its designated
affiliate, any information reasonably requested with respect to its services
performed or to be performed under this Agreement.

 

Section 1.07.         Each party agrees to be responsible for the maintenance of
an adequate organization of competent persons to provide the services and
perform the functions mentioned herein.

 

Compensation for Services.

 

Section 2.01.         In consideration of the services provided by RSLIC, CMIA
and CMISC agree to pay RSLIC a fee as set forth in Schedule A.

 

Section 2.02.         Fees are payable as soon as possible after the close of
the month, and in any event, will be paid no later than the last business day of
the month following the month for which services were provided.

 

Miscellaneous

 

Section 3.01.         It is understood and agreed that in furnishing the Funds
with the services as herein provided, neither RSLIC, or any officer, director or
agent thereof will be liable to the Funds or their creditors, CMIA, CMISC, or
any officer, director or agent thereof for errors of judgment or for anything
except willful misfeasance, bad faith or gross negligence in the performance of
its duties, or reckless disregard of its obligations and duties under the terms
of this Agreement.  It is further understood and agreed that RSLIC may rely upon
information furnished to it reasonably believed to be accurate and reliable.

 

Section 3.02.         It is understood and agreed that in furnishing the Funds
with the services as herein provided, neither CMIA, CMISC, or any officer,
director or agent thereof will be liable to the Funds or their creditors, RSLIC,
or any officer, director or agent thereof for errors of judgment or for anything
except willful misfeasance, bad faith or gross negligence in the performance of
its duties, or reckless disregard of its obligations and duties under the terms
of this Agreement.  It is further understood and agreed that CMIA and CMISC may
rely upon information furnished to it reasonably believed to be accurate and
reliable.

 

5

--------------------------------------------------------------------------------


 

Section 3.03.         This Agreement will extend to and will be binding on the
parties hereto, and their respective successors and assigns; provided, however,
that this Agreement will not be assignable without the written consent of the
other parties.

 

Section 3.04.         This Agreement will be governed by the laws of the State
of Minnesota.

 

Termination and Amendment

 

Section 4.01.         This Agreement may be amended or modified by a written
agreement executed by all parties.

 

Section 4.02.         This Agreement will remain in effect from year to year
until terminated.  Any party will have the right to terminate this Agreement
upon 60 days’ written notice to the other parties.

 

Arbitration

 

Section 5.01.         Any unresolved dispute under this Agreement between CMIA,
CMISC and RSLIC shall be decided by binding arbitration.  The arbitration shall
be conducted by a sole arbitrator selected by unanimous agreement of the
concerned parties hereto as the case may be, or if unanimous agreement cannot be
reached then by drawing lots.  Decisions of the arbitrator shall be final and
there shall be no appeal from the arbitrator’s decisions.  The arbitration shall
be conducted in accordance with the rules of the American Arbitration
Association unless the concerned parties decide otherwise, in which case the
latter decisions will apply as to the applicable rules for arbitration.  The
place of arbitration will be Minneapolis, Minnesota, USA.

 

 

IN WITNESS THEREOF, the parties hereto have executed the foregoing Agreement.

 

COLUMBIA MANAGEMENT INVESTMENT ADVISERS, LLC

 

 

By:

/s/ Beth Ann Brown

 

 

 

 

Name:

Beth Ann Brown

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

COLUMBIA MANAGEMENT INVESTMENT SERVICES CORP.

 

 

By:

/s/ Stephen T. Welsh

 

 

 

 

Name:

Stephen T. Welsh

 

 

 

 

Title:

President

 

 

6

--------------------------------------------------------------------------------


 

RIVERSOURCE LIFE INSURANCE COMPANY

 

By:

/s/ John R. Woerner

 

 

 

 

Name:

John R. Woerner

 

 

 

 

Title:

Chairman of the Board and President

 

 

7

--------------------------------------------------------------------------------


 

Schedule A

 

I.      For each Fund except VP Core Equity Fund and the VP Funds of Funds (VP
Funds of Funds include: Variable Portfolio — Aggressive Portfolio, Variable
Portfolio — Conservative Portfolio, Variable Portfolio — Moderate Portfolio,
Variable Portfolio — Moderately Aggressive Portfolio and Variable Portfolio —
Moderately Conservative Portfolio), the fee for services provided with respect
to transfer agency and shareholder servicing shall be equal to 0.06% (6 basis
points).  In addition, to the extent RSLIC incurs any out-of-pocket expenses
related to the Funds, as set forth below, RSLIC shall be reimbursed by CMISC
monthly for the following out-of-pocket expenses (for each Fund except VP Core
Equity Fund and the VP Funds of Funds):

 

·      typesetting, printing, paper, envelopes, imaging, mailroom services,
postage and return postage for proxy soliciting material, and proxy tabulation
costs

 

·      printing, paper, envelopes, imaging, mailroom services and postage for
records of account, purchase confirmations, exchange confirmations and exchange
prospectuses, redemption confirmations, redemption checks, and any other
communication required to be sent to shareholders, contract owners and policy
holders

 

·      typesetting, printing, paper, envelopes, imaging, mailroom services and
postage for prospectuses, annual and semiannual reports, statements of
additional information, supplements for prospectuses and statements of
additional information and other required mailings to shareholders, contract
owners and policy holders

 

·      other expenses incurred at the request or with the consent of the Fund

 

II.    A.  For all services provided to each Fund other than Disciplined Asset
Allocation Portfolios (“DAAP Funds”, as defined below) and VP Funds of Funds by
RSLIC  (i) with respect to investment management and related services (if any),
and (ii) for marketing and servicing support and, (iii) with respect to VP Core
Equity Fund, transfer agency and shareholder servicing hereunder, CMIA will pay
a fee to RSLIC.  (DAAP Funds include: Disciplined Asset Allocation Portfolios —
Aggressive, Disciplined Asset Allocation Portfolios — Conservative, Disciplined
Asset Allocation Portfolios — Moderate, Disciplined Asset Allocation Portfolios
— Moderately Aggressive, Disciplined Asset Allocation Portfolios — Moderately
Conservative).  The fee will be calculated as follows:

 

1.     The rate, to be used prospectively, will be calculated as soon as
possible after year end.  The rate will be calculated as follows, using actual
data from the previous year:

 

a.     Calculate the average daily net asset balance of the funds described in
II(A) above;

 

8

--------------------------------------------------------------------------------


 

b.     Determine the total compensation paid to the investment manager by these
funds;

 

c.     Divide the total of the fees determined under II(A)(1)(b)  of this
Schedule A by the average daily fund balances determined under II(A)(1)(a) of
this Schedule A to arrive at the effective investment manager fee in basis
points;

 

d.     Determine the total investment management costs, excluding subadvisory
expenses, incurred by CMIA for these funds;

 

e.     Take the result under II(A)(1)(d) of this Schedule A times a reasonable
profit margin as determined by a review of asset management peer companies’
profit margins, economic conditions  and consideration of internal hurdle rates;

 

f.      Determine the total subadvisory expenses paid to third parties by CMIA
for these funds;

 

g.     Take the result under II(A)(1)(f) of this Schedule A times a reasonable
profit margin as determined by a review of internal profit margins on subadvised
funds;

 

h.     Add the results determined under II(A)(1)(e) and II(A)(1)(g);

 

i.      Divide the result determined under II(A)(1)(h) of this Schedule A by the
average daily fund balances determined under II(A)(1)(a) of this Schedule A to
derive the total basis points of investment management expense;

 

j.      Subtract the total basis points investment management expense determined
under II(A)(1)(i) of this Schedule A from the effective investment manager fee
in total basis points determined under II(A)(1)(c) of this Schedule A.

 

If the rate as calculated above is negative, the parties agree that it will be
applied as if it were zero.

 

2.     The fee transferred from CMIA to RSLIC each month will be calculated as
follows:

 

a.     At the end of each month, use the average daily net asset balance of the
funds described in II(A) above during the month just ended;

 

b.     Take the rate calculated in II(A)(1) of this Schedule A times the average
daily net assets;

 

c.     Divide the result by 12 to get the monthly fee to transfer from CMIA to
RSLIC.

 

9

--------------------------------------------------------------------------------


 

3.     In the event that (i) an acquisition, disposition, merger, consolidation,
asset purchase, asset sale or other transaction affecting the average daily net
asset balance of the Funds (a “Transaction”) occurs during a calendar year (a
“Current Year”) after the prospective rate for that year has been calculated in
accordance with Section II(A)(1) of this Schedule A, then (ii) the prospective
rate may be recalculated in accordance with Section II(A)(1), except that the
recalculation will be based on actual  Current Year data. A final adjustment
will be recorded in the fourth quarter of each calendar year based on the
difference between the estimated monthly fees paid by CMIA and the amount of
fees actually owed to RSLIC based on application of the recalculated rate to
actual year-to-date data.

 

B. [Intentionally omitted.]

 

10

--------------------------------------------------------------------------------